OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN
 Hall. -0         c. Heynfm, Maroh 15, 1939, Page 2



               The form of lease unaer OOMid8retiOu  Is an
 "Or" 86 dIstlngulah8d from en "udj8ss* leeie. a the
 ohereoter 0r lease under oouaideretlon,    the oovenant
 t0 pay annual rental6    In lieu or drilling 1s an obllge-
 tion On the part Of the lbmee, whloh 0~ only be avoIded
 by the lessees hevlng e ttily instrrmasnt or rslfnqulsh-
 Ml¶t recorded    illthe ooMtJ or OOttntIeein rhloh the
 arua Under lees8 may b8 situated, end also riling suoh
 Instrument 0r rellnqulshxwnt in the Land orri0e eooom-
 panled by #LOO for leoh area emsQned aa provided in
 sut~~    10, Aaa um,      4lsu@Isrillrtars pa 960, abag.   (
 ma.88-~oaialsslarrd'l*~.




 r0~mmp~t404    rot in at0 x0880, OT to 0an0d and ror-
              Sor non-payment of rentala, In tbu event
 teit'the lease
 the l~seorelook toosneel aria r0ait fhe loam, auah
 iortelturo may be madebyt (1) a cult Wtltated     by.tbe
 ‘Atm.Wn8r8l      for that p~trpow or (a) auoh iOXT&Um
 MY h0 made by a113~08~4 r0r m48e 0r unmr8gty     uiu48. by
 8n ardor enter04 upon the xlnutu or.the Boar4 *+eltlng
 t$ati~aniatltutlng the default and deolarlna t&8
                                  .

                    fnOlUooipiOIlthO'8tdUtO                  illqW38tiOlld
 8l80     fh0
          ptoritli0a     Or tb6 x8680 ‘in  9F8tioll     rwU%m       fhaq
 th8 order  or         rorrekltumbo a 8peofiioorder moltlq-
 8p0OiiiO f8Ot8      8~0h 88 i8flm     fo P8Y TO&&~        %ZI 8 gw’
 taln     utnmt, *hioh had booam due w           6 08-h        dab,
 and dasoribing      fhe pati      t0 the 1~8%      the   d&i8  Or.
  the learre, and ths land o~vex'ed w tti 18ess, t0GP-k
  ulthmoh    Ot,hsr relevant iaot8 as uiu: 88rve to ldentl-
. $'ybeyonsl quastlon the leas8 rhioh ie being rOti4m34
  aa the ma80na thueror.       Althoughwe 40 notbe1leve
  th8t a 8Oprab order r0r ,4aoh18880 rorrelted18 8b80-
  1UtSw         UOOOBS-,      mt,   ill   W   Opinion,        it   UOtia   \le   w-
  for a separate order to be e&area                  a~v~riq         eaoh    lO(180.
                    w8     Shdll, Of OOUW,       bS glad t0 wOpO~t8                   WI$h'




                                                         .
Hon. Leo C. Hsynes, kroh     15, 1999, Pe(Ze 3



the Board end tbelr r8pr8sentatlvss and with ths
Commlssloner 0r the General Land off108 in preperlng
a proper iorn of order to be used by the Eoerd In
rOrf8itbIg the lseS8S.




                         .




                                                                    -:




                                 .
                     .




                                                           .-

                                           ._                            _~
                             :                         .        ’